                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAURA E. GREENWAY,                             :   CIVIL ACTION NO. 3:17-CV-1578
                                               :
                     Plaintiff                 :   (Chief Judge Conner)
                                               :
              v.                               :
                                               :
NANCY A. BERRYHILL,                            :
Acting Commissioner of the                     :
Social Security Administration,                :
                                               :
                     Defendant                 :

                                          ORDER

       AND NOW, this 22nd day of May, 2019, upon consideration of plaintiff’s

renewed motion (Doc. 14) for default judgment wherein plaintiff avers that she has

effected service on the defendant in this action, the Acting Commissioner of the

Social Security Administration (“Commissioner”), (id. ¶ 9), and requests entry of

default judgment for the Commissioner’s purported failure to timely respond in

accordance with the Federal Rules of Civil Procedure, (id. ¶¶ 10, 14), and further

upon consideration of the correspondence (Doc. 15) filed on May 20, 2019, wherein

the United States Attorney’s Office for the Middle District of Pennsylvania advises

that it has not been served with the summons and complaint as required by the

Federal Rules, (see id.), and it appearing from the court’s review of the record that

plaintiff purports to have served the Commissioner and the Attorney General of

the United States in accordance with Rule 4(i)(1)(B) and 4(i)(2), see FED. R. CIV. P.

4(i)(1)(B), (i)(2); (Doc. 14 ¶ 9), although plaintiff never filed an affidavit of service as

required by the Local Rules of Court, see LOCAL RULE OF COURT 4.1, but it also
appearing that plaintiff has not yet served the United States Attorney or the United

States Attorney’s Office for the Middle District of Pennsylvania as required by Rule

4(i)(1)(A), see FED. R. CIV. P. 4(i)(1)(A)(i)-(ii), and the court thus concluding that

entry of default or default judgment is inappropriate, it is hereby ORDERED that:

       1.     Plaintiff’s renewed motion (Doc. 14) for default judgment is DENIED.

       2.     Plaintiff shall have 21 days to effect proper service of the summons and
              complaint in accordance with the court’s standing order (Doc. 3) and
              the Federal Rules of Civil Procedure. Failure to effect timely and
              proper service may result in dismissal of this action.




                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania
